Opinion of the Court
Per Curiam:
The Government concedes that the accused was deprived of his right to counsel during the Article 32 investigation and that his motion for appropriate relief on that ground at the trial was improperly denied. The record shows that a lawyer was appointed to represent the accused. However, he was not provided with a copy of the charges and he was not told of the time and the place of the hearing. Moreover, he was directed not to communicate with the victims of the alleged assault, although they were the principal prosecution witnesses. It is clear, therefore, that the Government’s concession is proper.
The findings of guilty and the sentence are set aside. The record of trial is returned to The Judge Advocate General for reference to a competent convening authority, who may, in his discretion, order another Article 32 investigation and take such other proceedings, including a rehearing, as may be justified by the investigating officer’s report and the evidence. See United States v Tomaszewski, 8 USCMA 266, 24 CMR 76; United States v Nichols, 8 USCMA 119, 23 CMR 343.